Citation Nr: 0010726	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the service-connected status post left knee anterior 
cruciate ligament repair.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1992 to August 
1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating decision of the 
RO.  

In September 1998, the Board remanded this matter for 
additional development of the record.  

It is noted that, as the matter currently under consideration 
involves a question of the propriety of the initial 
evaluation assigned for the service-connected left knee 
disability, the Board has recharacterized the issue 
accordingly in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board further notes that, in the written brief 
presentation dated in March 2000, the veteran's 
representative referenced the issues of service connection 
for right knee disability, back disability and left shin 
disability as secondary to the service-connected left knee 
disability as if such issues were currently on appeal.  

The RO issued a rating determination as to these issues in 
February 2000.  There is no evidence within the claims folder 
that the veteran has expressed a desire to appeal this 
decision in whole or in part.  Consequently, the issue before 
the Board for appellate consideration remains as stated on 
the preceding page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since service has the veteran demonstrated 
impairment of his left knee consistent with a functional loss 
due to pain manifested by a limitation of flexion greater 
than 45 degrees or a limitation of extension to 10 degrees or 
findings of any related instability or recurrent subluxation.  



CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for the service-connected status post left knee 
anterior cruciate ligament repair have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a including Diagnostic Codes 5257, 5260, 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


I.  Background

A careful review of the veteran's service medical records 
shows that, in January 1996, the veteran underwent surgery to 
repair the anterior cruciate ligament of his left knee.  At 
the time of his discharge examination in July 1996, he was 
noted to use a knee brace and his left knee was described as 
being swollen and painful.  

On September 19, 1996, the RO was in receipt of the veteran's 
claim of service connection for a left knee condition, among 
other things.  

The veteran was initially afforded a VA examination of his 
left knee in December 1996.  At that time, he complained of 
left knee pain with overuse and intermittent periods of 
swelling.  Physical examination revealed the veteran to be 
capable of flexion to 140 degrees and extension to 0 degrees.  
No evidence of medial or lateral laxity, click or lock was 
noted and the veteran was able to squat and arise.  In 
addition, no effusion was demonstrated and drawer sign was 
negative.  He was, however, noted to have 4+ pain over the 
left pretibial tuberosity and changes of Osgood-Schlatter's 
disease.  

The final diagnoses included those of status post left 
anterior cruciate ligament repair, with pain on overuse, and 
Osgood-Schlatter's disease change, with pain complaint for 
muscle contraction cephalalgia.  X-ray studies performed in 
conjunction with the examination revealed the presence of 
metallic screws in the proximal tibia and the distal femur 
not involving the joint surface.  No joint abnormalities or 
osseous lesions were identified other than the foreign bodies 
as described hereinabove.  

In December 1996, the RO granted service connection for 
status post left knee anterior cruciate ligament repair and 
assigned a 10 percent evaluation effective on September 1, 
1996.  The veteran appealed this initial rating on the basis 
that it did not reflect the extent of his disability.  

The veteran was afforded another VA examination in March 
1997; however, no findings relative to the left knee were 
reported.  

The veteran subsequently offered testimony at a hearing at 
the RO in June 1997.  At that time, he stated that the 
condition of his left knee was normally stable in the 
morning, but would deteriorate as the day progressed to the 
extent that it would swell and become very painful.  He 
acknowledged that he had been prescribed a knee brace, but 
testified that he did not use it at work because it was too 
bulky.  In addition to the above, the veteran also questioned 
the adequacy of the VA examinations that had been performed 
to assess the severity of his left knee disability.  
According to the veteran, he normally experienced the 
greatest amount of pain in the evenings, while both 
examinations were conducted in the morning.  He also 
expressed reluctance at showing the physician his pain and 
described himself as being "macho" during the examinations.  

At one point during the hearing, the veteran demonstrated the 
difficulty that he experienced when squatting.  He also 
described the various symptomatology associated with his left 
knee disability such as loss of balance, stiffness, popping 
and numbness.  

In September 1998, the Board remanded this matter for 
additional development of the record to include a VA 
examination, which was conducted in November 1999.  At that 
time, the veteran complained of constant pain in the left 
knee radiating down to the ankle and increasing with walking.  
The knee was also reported to pop and grind with use.  The 
physical examination revealed the veteran to be unable to 
squat.  Range of motion testing revealed extension to 0 
degrees (normal) and flexion to 120 degrees, with normal 
being to 140 degrees.  Pain and popping in the knee was also 
demonstrated with flexion and extension; however, there was 
no evidence of swelling, deformity or atrophy.  The menisci 
were noted to be intact, while the drawer sign showed that 
there had been anterior migration of the tibia.  Strength was 
3+/5.  There was also tenderness over the medial pole of the 
patella and over the anterior aspect of the tibia.  

The final impression was that of tear of left anterior 
cruciate ligament.  X-ray studies performed in conjunction 
with the examination in order to rule out the presence of 
degenerative joint disease showed evidence of postoperative 
changes involving the anterior cruciate ligament repair, but 
no acute abnormality or interval change.  


II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's learning 
disability due to head trauma.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's left knee disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, for slight impairment of the knee due to recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability and a 30 percent 
evaluation requires severe impairment of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (1999).  A 10 percent evaluation requires flexion 
limited to 45 degrees and extension limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation is assignable for flexion limited to 30 degrees 
and extension limited to 15 degrees.  Id.  A 30 percent 
evaluation is assignable for limitation of extension to 20 
degrees and limitation of flexion to 15 degrees.  Id.  
Evaluations of 40 and 50 percent require limitation of 
extension to 30 and 45 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  Here, the medical evidence does not 
establish that the veteran has arthritis of the right knee.  

Thus, separate, compensable ratings pursuant to Diagnostic 
Codes 5003 and 5257 cannot be assigned.  Nonetheless, 
separate ratings pursuant to Diagnostic Code 5257 and 
Diagnostic Codes 5260 and 5261 may be assigned.  For reasons, 
however, explained hereinbelow, the veteran is not entitled 
to such separate compensable ratings.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board finds that the veteran's left knee disability is 
more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, for limitation of motion, specifically, flexion.  
As noted hereinabove, there is no medical evidence 
establishing that, at any time since service, the veteran has 
suffered from recurrent subluxation or lateral instability to 
support the assignment of a compensable evaluation under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

VA examination conducted in December 1996 revealed full range 
of motion; however, subsequent examination in November 1999 
revealed flexion to 120 degrees with associated pain and 
popping.  Thus, based strictly on the degrees of excursion, 
the Board finds that the veteran's disability picture does 
not even meet the criteria for a compensable rating for 
limitation of motion.  

The Board must address whether the veteran's left knee 
disability warrants compensation pursuant to 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v Brown, 8 Vet. App. 
202 (1995).  

In this case, there is medical evidence, specifically, the 
November 1999 VA examination, identifying a functional loss 
to pain.  In light of this evidence, the Board finds that the 
level of functional loss more nearly approximates a level of 
impairment consistent with limitation of flexion to 45 
degrees.  Hence, the evidence supports the assignment of a 10 
percent evaluation for the veteran's service-connected 
postoperative left knee disability.  38 C.F.R. § 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5260.  

At no time since service, however, has the veteran 
demonstrated a level of functional impairment of his right 
knee consistent with a limitation of flexion to 30 degrees.  
In the absence of such evidence of disability, the Board 
finds that the preponderance of the evidence is against a 
higher initial rating for the veteran's left knee disability.  

Moreover, there is no evidence of any limitation of extension 
to warrant assignment of a compensable rating pursuant to 
Diagnostic Code 5261.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court.  See Fenderson.  As noted above, 
however, at no time since service, has the veteran 
demonstrated a level of impairment of his left knee 
consistent with a 20 percent evaluation for limitation of 
flexion or extension.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for his service-
connected left knee disability.  






ORDER

An increased rating for the service-connected status post 
left knee anterior cruciate ligament repair is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


